Johnson C. J., delivered the opinion of the court. The circuit court decided correctly in permitting the instrument offered by the defendants in error to go to the jury. The statute requires that a summons issued by a justice of the peace shall call upon the defendant to appear and answer the complaint of the plaintiff. The only objection urged is that the court below permitted the defendants to give a writing obligatory in evidence to the jury when the. action was founded upon a promissory note. This objection is not sustained by the record. The plaintiff in error is summoned to answer the complaint of the defendants, and that without any description of the cause of action. Under the summons, the defendants were at liberty to introduce a writing obligatory or any other evidence which could constitute the foundation (of an action instituted before a justice of the peace. It is admitted' that the justice in his transcript of the proceedings had before him designates it as a promissory note, but any. thing that he could say concerning.it would not change its legal character, or deprive the .defendants-of their right to introduce it. Judgment affirmed.